Citation Nr: 1711659	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-32 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to September 1982, with additional service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2017, a videoconference hearing was held before the undersigned; a transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

During her hearing, the Veteran testified that she had no symptoms of childhood asthma when she entered service, that she first started having problems due to conditions in the barracks in 1995, and that she was sent to the hospital for asthma symptoms during training.  She submitted private opinions that stated her asthma began in 1987 "during her rotation" in the Reserves, and that diabetes appeared approximately one year following her military service.

The Veteran's service is active duty, with possible additional periods of ACDUTRA and INACDUTRA.  With regards to ACDUTRA and INACDUTRA, service connection may be granted for a disability resulting from injury or disease incurred or aggravated during a period of ACDUTRA, or from an injury, specifically including CVA or myocardial infarction, incurred or aggravated during a period of INACDUTRA.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131 (West 2014).

While the Veteran's record clearly shows active service from June 1982 to September 1982, the dates of any periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) are unclear.  The lack of clarity in the Veteran's military service dates necessitates clarification of her periods of qualifying service.

As well, the hospital records the Veteran mentioned during her hearing should be obtained on remand, and the Veteran should be afforded VA examinations to determine the etiology of her asthma and diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she provide the specific dates of when she asserts her asthma and diabetes mellitus were incurred or aggravated during her service in the Reserves and what her duty status was at those times.

2. Confirm the circumstances of the Veteran's active military service, including verifying her dates of service.  Request that the Veteran identify, with as much specificity as possible, each unit to which she was assigned and the dates of those assignments.  Determine whether that service was active duty (AD), active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) while serving in the Reserves, and, to the extent feasible, provide the dates for each period of service.  After receiving that information, the AOJ must attempt to obtain her Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) for these periods of service.  

3. The AOJ should arrange for a search for any STRs not already associated with the claims file, to especially include any records from military hospitals (clinical records), including at Fort Dix and Fort Campbell.  If it is determined that there are unavailable records, the reasons for unavailability should be noted in the record, and the Veteran should be provided the opportunity to provide copies of any missing records.

4. With any needed assistance (authorization and consent) from the Veteran, the AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the asthma and diabetes mellitus on appeal.

5. After completing directives (1)-(4), the AOJ should arrange for a VA examination with the appropriate medical professional regarding the nature, extent and etiology of the Veteran's current asthma.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50 percent or greater probability) that asthma had its onset in, or is otherwise related to, a period of active duty or ACDUTRA?

The examiner must consider the Veteran's lay statements, the September 2008 letter from Dr. J.W.H stating asthma manifested in 1987 during a "rotation" in the Reserves, and the February 2017 letter from Dr. G.R. stating asthma manifested due to living conditions in the military.  Detailed reasons for all opinions should be provided. The examiner should note that the record indicates that the Veteran experienced asthma symptoms as a child but was found to be asymptomatic at the time of entrance into active duty; no disability was found at the time of entrance and the presumption of soundness applies.

6. After completing directives (1)-(4), the AOJ should arrange for a VA examination with the appropriate medical professional regarding the nature, extent and etiology of the Veteran's current diabetes mellitus.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's diabetes mellitus is related to a period of active duty or ACDUTRA?

Detailed reasons for all opinions should be provided.

7. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

8. The AOJ should then review the record and readjudicate the claims for service connection for asthma and diabetes mellitus, performing all additional development deemed necessary.  If any of the issues remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




